Citation Nr: 0631037	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(also claimed as Koch's pulmonary disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel





INTRODUCTION

The appellant is a veteran who reportedly had recognized 
guerilla service and service with the Regular Philippine Army 
from April 1945 to June 1946.  He had no prisoner of war 
status. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in September 2003, and a 
substantive appeal was received in October 2003.


FINDING OF FACT

Pulmonary tuberculosis was not manifested during recognized 
military service, or within three years of discharge, nor is 
pulmonary tuberculosis otherwise shown to be related to such 
service.


CONCLUSION OF LAW

Pulmonary tuberculosis  was not incurred in or aggravated by 
service, nor may pulmonary tuberculosis be presumed to have 
been incurred in or aggravated by service.   38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2003 and August 2003 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the May 2003 and August 2003 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the May 2003 letter was sent to the appellant prior 
to the July 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.   In the present appeal, the appellant was 
provided with May 2003 and August 2003 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
veteran indicated on a form received in September 2003 that 
he had no additional evidence to submit and requested that 
his appeal be sent to the Board as soon as possible.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Additionally, for certain 
veterans, pulmonary tuberculosis is  presumed to have been 
incurred in service if manifest to a compensable degree 
within three years of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the evidence shows that service connection for 
pulmonary tuberculosis (also claimed as Koch's pulmonary 
disease) is not warranted.  There is no evidence that the 
disease occurred in service.  Available service medical 
records do not document any pertinent complaints or 
treatment.  An inservice chest x-ray appears to have resulted 
in a finding of a normal chest.  A June 1945 service 
examination report did not refer to any pertinent clinical 
abnormalities, and the veteran was found physically fit.  
Also, service department records contain a January 1946 
affidavit on which the appellant reported only influenza for 
wounds and illness incurred in service; there was no 
reference to tuberculosis.  

The veteran's main contention is that the pulmonary 
tuberculosis occurred three years after discharge.  Medical 
records from 1946 from the US Army medical department reflect 
treatment for chronic neuritis of the leg, but not pulmonary 
disease.  A May 2002 letter submitted by Edilberto V. Dioso, 
M.D. of Dioso Medical Clinic & Hospital stated that the 
veteran had bee suffering from "bronchial asthma koch 
pulmonary" since 1946 and that he had the veteran for 
tuberculosis from 1969.  It appears from this letter that Dr. 
Dioso's reference to the disorder since 1946 was based on 
history furnished by the veteran himself as it appears that 
he did not even treat the veteran until 1969.

The Board notes that post-service medical records reflect 
that the first treatment for tuberculosis was in December 
1988, approximately forty years after service.  The second 
treatment was in June 2003.  Moreover, in his first claim 
received in January 1974, the veteran did not list 
tuberculosis.  It was not until November 2002 when the 
veteran submitted a claim for tuberculosis.

The veteran also contends that as a presumptive disease, 
evidence need not be provided.  However, although  38 C.F.R. 
§ 3.407 allows for service connection for diseases such as 
tuberculosis if there is no evidence in service, there must 
be evidence within three years from separation from service.  
See 38 C.F.R. § 3.407.  As noted above, the first medical 
evidence of record for tuberculosis was more than three years 
from his discharge from active-duty service.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


